— Appeal by the defendant from an order of the Supreme Court, Kings County (Chun, J.), dated March 11, 2009, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant’s only contention on this appeal, that the Supreme Court improperly assessed him five points under risk factor 14, is unpreserved for appellate review (see People v Marin, 48 AD3d 535 [2008]; People v Fredlund, 38 AD3d 636 [2007]; People v Barber, 29 AD3d 660 [2006]; People v Sinclair, 23 AD3d 537 [2005]). Skelos, J.P., Eng, Belen and Lott, JJ., concur.